Citation Nr: 1128975	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-09 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 20, 2010 for the award of an increased evaluation of 70 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in February 2010.  This transcript has been associated with the file.

In his May 2011 VA Form 9, the Veteran indicated that he is satisfied with the 70 percent evaluation for his PTSD and his only issue on appeal is entitlement to an earlier effective date.  As such, the Board acknowledges that the Veteran withdrew his claims of entitlement to service connection for a back condition and entitlement to an evaluation in excess of 70 percent for PTSD.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  Accordingly, the only issue on appeal is as stated on the cover page of this decision.

The case was brought before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  However, as noted above, the Veteran has withdrawn the issues that were remanded, entitlement to service connection for a back condition and entitlement to an evaluation in excess of 70 percent for PTSD.  As such, an analysis of substantial compliance is not applicable.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO granted entitlement to a 70 percent evaluation for PTSD, effective November 20, 2010 in an April 2011 rating decision.  The Veteran raised the issue of entitlement to an earlier effective date for his PTSD, currently evaluated as 70 percent disabling.  See May 2011 VA Form 9.  The Board construes this as a timely notice of disagreement (NOD) as to the November 20, 2010 effective date.  See 38 C.F.R. § 20.305 (2010).  

The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case for the claim of entitlement to an effective date prior to November 20, 2010 for the award of an increased evaluation of 70 percent evaluation for PTSD.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


